110 F.3d 68
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles I. FEURZEIG, Plaintiff/Appellant,v.HORIZON NEVADA INC., et al., Defendants/Appellees.
No. 96-17257.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is whether the district court has abused its discretion in denying the preliminary injunction.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  We may also consider whether the district court abused its discretion in denying appellant's request for appointment of a custodian or receiver under Nevada law.  See Yamamoto v. Omiya, 564 F.2d 1319 (9th Cir.1977) (court has discretion on interlocutory review to consider other interlocutory order in the case even if they would not normally be reviewable until after final judgment).


4
The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellant's showing of probable success on the merits was insufficient to warrant preliminary injunctive, or other equitable, relief.  See Does 1-5, 83 F.3d at 1152.


5
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3